Citation Nr: 1528286	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-20 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for Parkinson's disease, claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for residuals of prostate cancer, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1968.  He had no service in the Republic of Vietnam.

 This case comes before the Board of Veterans' Appeals (the Board) on appeal from February 2011 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2011, the Veteran submitted a timely notice of disagreement (NOD) with the denial of service connection for ischemic heart disease and Parkinson's disease.  In June 2011, he submitted a timely NOD with the denial of service connection for prostate cancer.  A statement of the case (SOC) concerning all three issues was issued by the RO in May 2014.

While the Veteran previously was represented by the Florida Department of Veterans Affairs, in June 2014, the Veteran granted a power-of-attorney in favor of Brenden B. Garcia with regard to the claims on appeal.  Shortly afterwards, in June 2014, a VA form 9 was submitted which indicated that the Veteran was only appealing the issues of service connection for Parkinson's disease and prostate cancer.  Later, in September 2014, the Veteran's attorney indicated despite his receipt of a proof of mailing and proof of receipt by the RO, he had been told that the Veteran's form 9 had not been received.  As such, he resubmitted the Veteran's form 9.  In correspondence dated in October 2014, the Veteran reiterated his belief that all three issues-service connection for prostate cancer, Parkinson's disease, and ischemic heart disease-were on appeal.  In a December 2014 supplemental statement of the case (SSOC), the RO indicated that all three issues remained on appeal.  As such, as VA has apparently led the Veteran to believe that an appeal has been perfected regarding all three issues despite the lack of submission of a formal form 9 concerning the issue of service connection for ischemic heart disease, the Board has construed the Veteran's communications liberally and has accepted jurisdiction of all three issues on the title page.  38 C.F.R. § 20.202.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence shows that the Veteran was exposed to herbicides at Elgin Air Force Base in Florida during training in 1965.
 
2.  There is no affirmative evidence to support a conclusion that the Veteran's Parkinson's disease is not related to herbicide exposure.

3.  There is no affirmative evidence to support a conclusion that the Veteran's residuals of prostate cancer are not related to herbicide exposure.


CONCLUSIONS OF LAW

1.  Parkinson's disease as secondary to herbicide exposure was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Residuals of prostate cancer as secondary to herbicide exposure were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Pertinent law and regulations

 In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014).

 Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a) (2014).

For carcinoma, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law and applicable regulatory provisions pertaining to Agent Orange exposure provide that a "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).  Parkinson's disease and prostate cancer are diseases deemed associated with herbicide exposure, under VA law.  See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).  However, the provisions of 38 C.F.R. § 3.307(a)(6) must be met and the rebuttable presumption provisions 38 C.F.R. § 3.307(d) must be satisfied.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service with certain exceptions not applicable to this claim.  38 C.F.R. § 3.307(a)(6)(ii). 

Analysis

Hickson element (1), current disability, has been met.  The medical evidence shows current diagnoses of Parkinson's disease; additionally, the Veteran had a surgical prostatectomy in November 2010 to remove a cancerous prostate.

With respect to Hickson element (2), the matter of in-service injury, the claimed injury is exposure to herbicides.  The Veteran alleges that he was exposed to herbicides while stationed at Pensacola Air Force Base in Florida in 1965.  Specifically, he claims that while stationed at Pensacola AFB, he completed a survival training course at Elgin Air Force Base in Florida during 1965.  Air Force records show that herbicides as defined in 38 C.F.R. § 3.307(a)(6)(i) were repeatedly applied in a remote test area of Elgin Air Force Base from June 1962 to October 1970.  This fact was confirmed by the U.S. Army and Joint Services Records Research Center in July 2009.  Therefore, the Veteran's training course at Elgin AFB overlapped the period of herbicide testing at a remote area of that base. 

To support his claim that he trained in the remote wilds of Elgin AFB in 1965, the Veteran provided a March 2011 email from R.E.S., GS13 Naval Survival Training Institute at Pensacola, Florida.  Mr. S. remarked that for the year 1965, he was the Chief Petty Officer in charge of the Survival Department which included Land Survival training at NAS Pensacola, Florida.  He specified that the Land Survival training was conducted in 1965 at Elgin AFB, and the training consisted of three days and nights learning to live off the land in the wild.  Mr. S. also acknowledged that the Navy does not hold records of pre-flight students survival training; however, all pre-flight students assigned to Pensacola NAS were required to complete Land Survival Training.  The Board finds that the Veteran and R.E.S. are competent to report this information and that they are credible.  A Center for Disease Control document reflects that there were other areas of Elgin Air Force Base besides the testing area that were contaminated with herbicides.  A long-time Air Force scientist stated that each hectacre at Elgin received at least 1,300 times more dioxin than a hectacre sprayed in Vietnam.  The document Veterans and Agent Orange: Update 2008 notes that in some studies village residents were considered to have exposed to herbicides if a herbicide mission had passed within 10 kilometers of the village center.  In light of all of this evidence, the preponderance of competent and credible evidence shows that the Veteran was exposed to herbicides while completing survival training at Elgin Air Force Base in Florida during his service there in 1965.  Therefore, Hickson element (2), in-service injury, is therefore established.

Turning to Hickson element (3), medical nexus, the disorders granted presumptive service connection under 38 C.F.R. § 3.309(e) for Agent Orange exposure are specified with precision.  The disorder for which service connection is sought must be specified at 38 C.F.R. § 3.309(e) in order to enjoy the presumption of service incurrence thereunder.  In this case, the disabilities specified at 38 C.F.R. § 3.309(e) do include the Veteran's diagnosed Parkinson's disease and prostate cancer.  Thus, the nexus presumption found in 38 C.F.R. § 3.309(e) is applicable as to this claim.  There is no affirmative evidence to support a conclusion that the Veteran's Parkinson's disease and prostate cancer are not related to herbicide exposure. Accordingly, Hickson element (3) is established on a presumptive basis.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for Parkinson's disease and residuals of prostate cancer.  The benefit sought on appeal is accordingly allowed.


ORDER

Service connection for Parkinson's disease, claimed as secondary to herbicide exposure, is granted.

Service connection for residuals of prostate cancer, claimed as secondary to herbicide exposure, is granted.


REMAND

As noted above, the preponderance of competent and credible evidence shows that the Veteran was exposed to herbicides at Elgin Air Force Base in Florida during training in 1965.  Further, ischemic heart disease is a disease deemed associated with herbicide exposure, under VA law.  See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).  However, the current evidence of record is unclear regarding whether the Veteran has a diagnosis of ischemic heart disease.

A private neurology note from March 2008 contains a past medical history of "some type of cardiac dysrhythmia."  A private cardiology record from January 2009 indicates that the Veteran had a right vascular ectopy and a right ventricular upper tract tachycardia.  It was also noted that he had a history of hypertension.  Another neurology note from May 2010 reflects that the Veteran had tried Amiodarone for a short period of time prior to getting a cardiac ablation.  An ECG taken in May 2010 revealed moderate concentric left ventricular hypertrophy and left ventricular ejection fraction of 63 percent.

As the Veteran is presumed to have been exposed to herbicides, and medical evidence of record shows a history of cardiac symptoms, the Board finds that a VA examination would be helpful to clarify if the Veteran does indeed have ischemic heart disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed heart disease.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any cardiac disability, to include ischemic heart disease.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current cardiac disability.  In particular, the examiner should affirmatively rule in or rule out a diagnosis of ischemic heart disease.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of exposure to herbicides.  The examiner is to be informed that the Veteran's exposure to herbicides has been conceded.

Any opinion expressed must be accompanied by a complete rationale.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


